Citation Nr: 0107375	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for permanent collapse 
of the left lung, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for removal of six 
ribs, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for gunshot wound, 
left shoulder and chest with multiple injuries, currently 
evaluated as 20 percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
right pinguecula.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had a certified period of active military service 
from January 1950 to December 1952, as well as three years of 
prior service.  

The claims regarding increased ratings arose from a November 
1997 rating action, and after a hearing was conducted at the 
RO, they were perfected on appeal in November 1998.  The 
claim for TDIU benefits arose from a February 2000 rating 
action, and was perfected on appeal in October 2000, when the 
matter was argued in a statement from the veteran's 
representative submitted at that time in lieu of his 
submission of a VA Form 646.  This document is being 
construed as a substantive appeal with respect to this issue.  


REMAND

The veteran in this case sustained multiple shell fragment 
wounds during the Korean War that resulted in chest, shoulder 
and thigh disabilities.  Service connection for these wounds 
was established in an April 1953 rating action, and the 
veteran was assigned a combined disability evaluation of 80 
percent effective from January 1953.  This 80 percent 
evaluation has been in effect since that time, and the 
veteran now seeks to establish increased evaluations for his 
chest and shoulder disabilities, as well as for a right eye 
disability that was service connected in an August 1966 
rating action.  That eye disability has been rated as non-
compensably disabling since service connection was 
established.  The veteran also seeks to establish his 
entitlement to TDIU benefits.  

A review of the evidence shows that the veteran submitted a 
number of private medical records and statements in 
connection with his present appeal, most of which was 
submitted at the encouragement of the hearing officer, after 
the veteran testified as to his receipt of the treatment that 
these records represent.  In reviewing these records and 
statements the veteran provided, however, it appears that 
other records of treatment by these physicians exist, which 
also could be useful in evaluating the veteran's claims.  
Accordingly, it will be necessary to return this case to the 
RO so that the complete records of the veteran's treatment 
from these physicians may be obtained. 

The Board also observes that it has been a number of years 
since the veteran's service connected disabilities were last 
examined for VA purposes, and these examinations do not 
include any specific opinions regarding the impact the 
veteran's service connected disabilities have on his 
employability.  This is particularly important given that the 
current record reflects that the veteran also has a number of 
non-service connected disabilities that may be hindering his 
ability to obtain employment.  [These disabilities include 
glaucoma, as well as cataract, hip and spine impairments.]  A 
current examination of the veteran, along with a medical 
opinion regarding the impact his service connected 
disabilities have on his ability to maintain employment, 
would be useful in ensuring that an equitable disposition of 
the appeal is obtained.  

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, it is not final, and therefore, its 
terms apply to him.  Because of this change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons as well, a remand is required.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  


1.  The RO should contact the veteran and ask him 
to identify in writing the names and addresses of 
those medical professionals from whom he has 
received treatment since 1996.  After obtaining any 
necessary authorization, the RO should then attempt 
to obtain and associate with the claims file 
records of the treatment the veteran identifies, 
and in particular those of Raymond A. Hestres, MD., 
P.O. Box 1164, Salinas, PR 00751; Carlos Fernandez 
Vazquez, MD., Hospital Metropolitano, Cayey, PR; 
Hector R. Leon, MD.; B-4 Urb. Rosa Maria, Carolina, 
PR 00985 and a physician by the name of Cunningham, 
who apparently treated the veteran for his left 
lung impairment.  The RO should also obtain any 
records of treatment the veteran received from a VA 
medical facility since 1996 that are not already 
associated with the claims file.  

2.  Next, the RO should schedule the veteran for 
an examination the purpose of which is to evaluate 
the severity of, and resulting industrial 
impairment caused by, the veteran's service-
connected disorders, (permanent collapse of the 
left lung; removal of six ribs; gunshot wound, 
left shoulder and chest with multiple injuries; 
left thigh gunshot wound; and right pinguecula).  
The claims file should be provided to the 
examiner(s) prior to examination in order for them 
to be familiar with the veteran's pertinent 
medical history, and a notation that a review of 
the claims file was accomplished should be made a 
part of any report furnished.  Any indicated 
special tests or studies should be performed, 
(including pulmonary function tests), and the 
examiners' report(s) should fully set forth all 
current complaints, pertinent clinical findings, 
and diagnoses.

In particular, the physician who conducts the 
examination of the veteran's left shoulder and 
chest gunshot wound should identify each muscle 
group affected by this wound, the location of any 
associated scars, whether any such scars are 
tender or painful, and the extent any such scars 
limit the function of affected parts.  This 
examiner should also comment on the extent of any 
functional loss present with respect to the left 
shoulder due to weakened movement, excess 
fatigability, incoordination or pain on use.  
Furthermore, the examiner should state whether any 
pain claimed by the veteran is supported by 
adequate pathology and is evidenced by his visible 
behavior.  Any additional impairment on use should 
be described in terms of the degree of additional 
range-of-motion loss, and specific findings should 
be made regarding range of motion of the left 
shoulder, to include the extent to which that 
motion deviates from normal.  The level of pain on 
motion should also be described.  Lastly, the 
examiner(s) should set forth the extent to which 
the veteran is unable to secure and/or follow a 
substantially gainful occupation due solely to his 
service-connected disabilities.  

3.  Subsequently, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

5.  After all development is complete, the RO 
should review the evidence in its entirety, and 
enter its determination was to whether increased 
ratings are warranted with respect to the veteran's 
permanent collapse of the left lung; removal of six 
ribs; gunshot wound, left shoulder and chest with 
multiple injuries; and right pinguecula, as well as 
whether TDIU benefits may be granted.  If the 
benefits sought continue to be denied, the veteran 
and his representative should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues as may be then 
remaining on appeal.  After a reasonable period of 
time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

